Citation Nr: 0416901	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-02 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected respiratory disorder, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
Lhermitte's sign, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Relevant procedural history

The veteran had active service from October 1967 to May 1969. 

The veteran was granted service connection for non-Hodgkin's 
lymphoma in a rating decision dated March 1999 and was 
awarded a noncompensable rating.  
In an October 1999 rating decision the RO confirmed and 
continued the noncompensable rating for the veteran's 
service-connected non-Hodgkin's lymphoma and granted service 
connection for splenectomy residuals on a secondary basis, 
assigning a 30 percent disability rating.  In November 1999 
the veteran disagreed with the October 1999 rating decision.

The veteran was granted service connection for a respiratory 
disorder (denominated by the RO as restrictive lung disease) 
in a December 1999 rating decision and was awarded a 30 
percent disability rating.  The RO also granted service 
connection for Lhermitte's sign and awarded a 10 percent 
disability rating for that disability. 

Concurrent with the December 1999 rating decision, the RO 
prepared a statement of the case (SOC) in response to the 
veteran's disagreement with the October 1999 rating decision.  
Although the veteran had at that time indicated disagreement 
only as to the issues contained in the October 1999 rating 
decision (increased ratings for non-Hodgkin's lymphoma and 
splenectomy residuals), the December 1999 SOC also listed the 
two issues denied in the December 1999 rating decision 
(increased ratings for restrictive lung disease and 
Lhermitte's sign).  

The veteran filed a VA Form 21-4138 dated January 31, 2000, 
expressing disagreement with the disability ratings assigned 
for the respiratory disorder and Lhermitte's sign.  The 
veteran also expressed disagreement with "[n]ot considering 
Hodgkin's lymphoma as service connected."  In March 2000, 
the RO sent the veteran a letter notifying him that a SOC had 
already been sent and that he must submit a VA Form 9 to 
perfect his appeal as to the issues contained therein.  The 
letter also pointed out to the veteran that service 
connection had been granted for non-Hodgkin's lymphoma 
instead of Hodgkin's disease, as that was the diagnosis of 
record.  The veteran did not respond to that letter.  

In May 2003, the RO issued a supplemental statement of the 
case (SSOC) dealing with the issues of entitlement to 
increased ratings for the respiratory disorder and 
Lhermitte's sign.  The SSOC indicated that the veteran's 
January 31, 2000 VA Form 21-4138 would be accepted as the 
veteran's substantive appeal as to these issues.  

Issues not in appellate status

The Board notes that, while the veteran disagreed with the 
October 1999 rating decision which continued a noncompensable 
rating for non-Hodgkin's lymphoma and which granted service 
connection for residuals of a splenectomy and awarded a 30 
percent rating, he did not perfect an appeal as to either 
issue.  As discussed above, a SOC was issued in December 
1999; however, the veteran never filed a VA Form 9 or 
equivalent substantive appeal.  The period for filing a 
substantive appeal has since expired.  

The Board notes that, although the veteran's January 2000 VA 
Form 21-4138 mentions a denial of service connection for 
Hodgkin's disease, the record reflects that service 
connection had not been denied for Hodgkin's disease.  The RO 
notified the veteran of this in March 2000.  To the extent 
that the veteran wished to pursue the matter of entitlement 
of service connection for Hodgkin's disease, notwithstanding 
no diagnosis of same, he should file a claim with the RO.  

In a November 2001 rating decision, the RO denied claims of 
entitlement to service connection for a thyroid disorder and 
a heart disorder.  The veteran disagreed with those denials 
and a SOC was issued in May 2003.  The veteran did not submit 
a substantive appeal within the time period for perfecting an 
appeal, and accordingly, those issues are not before the 
Board on appeal.  

In a May 2003 rating decision, the RO granted service 
connection for a psychiatric disorder and assigned a 70 
percent disability rating.  Entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) was also granted

In a March 2004 VA Form 10-583, the veteran has submitted a 
claim of entitlement to reimbursement of unauthorized medical 
expenses.  That issue has not yet been adjudicated by the 
agency of original jurisdiction, and it is referred to the RO 
for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that the requirements for perfecting an 
appeal as to the issues of entitlement to increased ratings 
for a respiratory disorder and Lhermitte's sign have not yet 
been met.  

The regulations clearly provide that both a notice of 
disagreement and a substantive appeal must be received to 
perfect an appeal.  An appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a SOC has 
been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2003).

The procedural problem here arose because the RO issued a SOC 
in December 1999 which incorrectly listed the issues of 
entitlement to increased ratings for a respiratory disorder 
and Lhermitte's sign.  Those issues should not have been 
listed in the SOC because at that point the veteran had not 
filed a NOD.  No matter how denominated by the RO, the so-
called SOC constituted an initial rating action as to these 
two issues.

In this case, only one document was received from the veteran 
pertaining to these two issues, the VA Form 21-4138 dated 
January 31, 2000, in response to the initial assignment of 
disability ratings in December 1999.  Such document was 
clearly intended to be, and in fact was, a NOD.  The RO, 
however, interpreted this document as a substantive appeal.  
However, by the wording of 38 U.S.C.A. § 7105 and 38 C.F.R. § 
20.200, the same document cannot serve both purposes.  

In short, as to these two issues the Board finds that the 
document denominated by the RO as a SOC in December 1999 is 
nothing more than an initial rating action.  Further, the 
veteran's January 2000 VA Form 21-4138 is, as expressed by 
the veteran, a timely filed NOD with the December 1999 
rating, not a substantive appeal.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that in 
these circumstances, where a notice of disagreement is filed, 
but a SOC has not been issued, the Board must remand the 
claim to VBA to direct that a SOC be issued.  

The Board acknowledges that the RO sent the veteran a SSOC in 
May 2003 which listed both issues.  A SSOC can in some 
circumstances serve as a SOC; however, in this instance, the 
Board feels that such an interpretation would violate due 
process concerns with respect to the veteran's appeal.  The 
May 2003 SSOC did not adequately impart to the veteran the 
necessity of perfecting an appeal.  Indeed, previous 
communications from the RO, as well as the RO's discussion in 
the SSOC, would be expected to have led the veteran to 
conclude that the January 2000 Form 21-4138 had been accepted 
as a substantive appeal and that no further action was needed 
on his part.  

Accordingly, the Board concludes that these issues must be 
remanded for issuance of a SOC which properly notifies the 
veteran of his appellate rights and responsibilities.

The Board additionally observes that the veteran has recently 
been granted TDIU.  In light of this, the Board believes that 
it would be appropriate for the agency of original 
jurisdiction to first contact the veteran through his 
accredited representative in order to determine whether he 
still has any interest in pursuing either issue.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran 
through his representative and ask him, 
in light of the grant of TDIU, to verify 
whether he still wishes to appeal the 
issues of entitlement to increased 
ratings for a respiratory disorder and 
for Lhermitte's sign.  If the veteran 
answers in the affirmative, the RO should 
issue a SOC pertaining to those issues 
and in connection therewith provide the 
veteran with appropriate notice of his 
appellate rights.

2.  After undertaking any procedural or 
evidentiary development it deems to be 
necessary, VBA should readjudicate the 
veteran's claims.  If either claim 
remains denied, VBA should issue a 
supplemental statement of the case.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 

